                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION


BRANDON MOYE, SR.,

               Plaintiff,                                                 No. 3:l 7-cv-01995-MO

V.                                                                       OPINION AND ORDER

PEGASUS HOME CARE and
CASCADIA HEALTH CARE,

               Defendants.


MOSMAN,J.,

       This matter comes to me on Defendant Cascadia Health Care's Motion to Dismiss [27].

Defendant argues that pro se Plaintiff Brandon Moye, Sr.' s Amended Complaint [26] must be

dismissed because the Comi lacks subject matter jurisdiction. Mr. Moye responded [33]. I

previously found subject matter jurisdiction lacking in this case and dismissed Plaintiffs

Complaint [1] with leave to amend. Op. & Order [20]. Plaintiffs Amended Complaint did not

allege any additional basis for this Court's jurisdiction.




1 - OPINION AND ORDER
      Therefore, for the same reasons articulated in my May 7, 2018, Opinion and Order [20], I

GRANT Defendant's Motions to Dismiss [27]. Plaintiffs Amended Complaint is DISMISSED.



      IT IS SO ORDERED.
                      4
      DATED this          day of January, 2019.

                                                                                   -·
                                                                          ~"   /
                                                          C \\,.r~
                                                           lA   l i   :
                                                                      1V
                                                                               ,
                                                                           \,~~ ·~
                                                                                   /j



                                                         MICHAEL W. M O ~
                                                         Chief United States District Judge




2 - OPINION AND ORDER
